Citation Nr: 0017775	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  98-08 681A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1964 to 
January 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from September 1996 rating decision of 
the Department of Veterans' Affairs (VA) Regional Office in 
St. Louis, Missouri (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claim has been obtained by the RO.

2.  The veteran's PTSD renders him demonstrably unable to 
obtain or retain employment.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.7, 4.125-4.130, Diagnostic Code 9411 (1998); 
38 C.F.R. § 4.125-4.132, Diagnostic Code 9411 (1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the current evaluation of his 
service-connected PTSD does not adequately reflect the 
severity of his disability.  Initially, the Board finds that 
the veteran's claim is plausible and capable of 
substantiation and is, therefore, well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  A claim that a service-
connected condition has become more severe is well grounded, 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-32 (1992).  After examining the record, the Board 
also is satisfied that all relevant facts have been properly 
developed; thus, no further assistance to the veteran is 
required in order to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making a disability evaluation.  
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

The Board notes that during the pendency of the veteran's 
claim, the regulations pertaining to evaluation of mental 
disorders were amended, effective November 7, 1996.  See 61 
Fed. Reg. 52695-52702 (1996) (presently codified at 38 C.F.R. 
§§ 4.125- 4.130 (1999) (hereinafter referred to as 
"current" regulations).  The United States Court of Appeals 
for Veterans Claims (Court) has held that "where the law or 
regulation changes after a claim has been filed or reopened 
but before the . . . judicial appeal process has been 
concluded, the version most favorable to appellant should and 
. . . will apply unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs (Secretary) to do 
otherwise and the Secretary did so."  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Court noted that this 
view comports with the general thrust of the duty-to-assist 
and the benefit-of-the-doubt doctrines.  Id.  In light of the 
foregoing, the Board will evaluate the veteran's PTSD under 
both the current and former versions of the regulations, and 
apply the most favorable result to the veteran.

The veteran served as a medic in Vietnam during 1966 and 
1967.  In his first assignment, he prepared bodies for 
shipment and dealt with the dead Marines brought aboard ship.  
On one occasion he unzipped a body bag to find his best 
friend with whom he had played cards the night before; he 
reported that he still had nightmares about this.  He also 
reported that often the bodies were mutilated, and sometimes 
filled with maggots.  He later worked in Med-Vac on a 
helicopter and in the field as a medic assigned to a 
collecting platoon.  They were in firefights and on at least 
one occasion they were overrun.  The veteran recalls this as 
one of his worst experiences.  

The veteran reported that his PTSD symptoms emerged 
immediately after his tour of duty in Vietnam, but that he 
avoided treatment until 1988 because he was afraid of 
hospitalization.  He has been receiving treatment since then.  
The veteran was admitted to the VA hospital in Dallas, Texas, 
in 1991, and the staff referred him to the Social Security 
Administration (SSA).  

In a January 1993 rating decision, the RO granted service 
connection for PTSD based on service medical records and 
assigned a 50 percent evaluation from March 1992.  Subsequent 
requests for increased ratings, with the exception of some  
temporary total ratings for hospitalization for PTSD, were 
all denied.  The January 1993 decision was based on records 
of a VA hospitalization from March to June 1992, showing 
diagnoses of alcohol abuse, depressive disorder not otherwise 
specified (NOS), and PTSD, and a December 1992 VA PTSD 
examination, showing diagnoses of moderate chronic PTSD and 
chronic alcohol abuse in remission.  The examiner noted that 
the veteran had recurrent nightmares of Vietnam, suffered 
periods of depression with crying and suicidal thoughts, and 
showed a tendency to be isolated and withdrawn, concluding 
that the veteran had a moderate to marked incapacity for 
employment and probably marked incapacity for social 
adaptation.
 
The veteran was hospitalized again in March and April 1993 
complaining of insomnia, nightmares, and flashbacks related 
to his war experience and exhibiting anxiety, insomnia, 
depression, and occasional suicidal ideation. 

A December 1993 psychological examination report conducted to 
assist the veteran with his SSA disability application 
indicates that the veteran was suffering from both physical 
difficulties related to back pain as well as psychological 
stresses secondary to PTSD, including difficulties with 
sleep, nightmares, hallucinations of being back in Vietnam, 
exaggerated startle reflexes, and a continuous state of 
anxiety.  The veteran reported being unable to work for one 
and one-half years because he had "not been accepted," with a 
recurring difficulty of arguing with others on the job.  The 
veteran exhibited a degree of anxiety and suspiciousness as 
well as a blunted affect.  Given the veteran's difficulties 
in interaction, as well as his depressed mood and the effects 
of his PTSD, the psychologist opined that it seemed "unlikely 
that [the veteran] will be able to function at a level 
adequate for him to maintain employment."  Psychological 
stressors of homelessness and unemployment were identified 
and assigned a 4 for severity.  Current Global Assessment of 
Functioning (GAF) score was estimated at 35 with the highest 
GAF score for the previous year at 40.

A. B., M.D., completed a SSA mental residual functional 
capacity assessment, for the veteran's disability application 
in January 1994.  In the summary conclusions section, Dr. 
A.B. indicated that the veteran was markedly limited in his 
ability to: understand, remember and carry out detailed 
instructions; maintain attention and concentration for 
extended periods; interact appropriately with the general 
public; and maintain socially appropriate behavior and adhere 
to basic standards of neatness and cleanliness.  Dr. A.B. 
also indicated that the veteran was moderately limited in his 
ability to: remember locations and work-like procedures; 
understand, remember, carry out very short and simple 
instructions; perform activities within a schedule, maintain 
regular attendance, and be punctual within customary 
tolerances; sustain an ordinary routine without special 
supervision; complete a normal workday and workweek without 
interruptions from psychologically based symptoms and to 
perform at a consistent pace without an unreasonable number 
and length of rest periods; accept instructions and respond 
appropriately to criticism from supervisors; get along with 
coworkers or peers without distracting them or exhibiting 
behavioral extremes; and to respond appropriately to changes 
in the work setting.  
 
In a March 1994 letter, the SSA found the veteran disabled 
under its regulations as of December 31, 1991.

The veteran was hospitalized in April and May 1996 for 
alcohol dependence, history of depression NOS and PTSD.  The 
treatment team identified the following problems: frequent 
depressive symptoms, frequent anxiety, poor social skills and 
high relapse potential due to losses in the six major areas 
of life.  The discharge report indicated that the veteran 
seemed paranoid as he was always looking behind at any voice 
or noise.  He was assigned a GAF score of 60.

The veteran was hospitalized for three different periods 
between February and June 1997.  He was evaluated for PTSD in 
June 1997; the discharge impression was of PTSD, dysthymia, 
history of alcohol dependence in remission, hypertension, 
history of pancreatitis, and tobacco use disorder, with a GAF 
of 40.  The examiner noted that the veteran was experiencing 
intrusive thoughts, nightmares, social avoidance, increased 
startle reflex, anger control problems, and fears about 
something happening to him.  The veteran reported constant 
depression and agitation, with weekly panic episodes.   

A psychological evaluation done in March 1997 noted that the 
veteran had a history of reported war zone-related stressors 
with subsequent symptoms of re-experiencing, avoidance, and 
arousal.  The veteran reported the occurrence, with 
significant frequency and intensity, of the following PTSD-
related symptoms: avoidance of thoughts and feelings 
associated with stressors, loss of interest, emotional 
numbing and estrangement, intrusive recollections of 
stressors, becoming upset at reminders of stressors, 
foreshortened sense of future, poor sleep, problems with 
concentration, and hypervigilance.  The veteran's 
intellectual range was assessed as average though he was 
likely to have some difficulty on tasks requiring visual-
spatial construction and sustained attention.  Memory was 
poor on narrative verbal recall and recognition.  Symptom 
profile suggested problems in the following areas: somatic 
concern, general anxiety, and suspiciousness of other people, 
poor sleep, guilt, and social avoidance.  The psychologist 
recommended participation in an intensive outpatient program, 
but cautioned that it was unclear how the veteran's narrative 
verbal memory problems would influence his ability to sustain 
a prolonged outpatient program.  

In a July 1997 VA PTSD examination, the veteran was evaluated 
as having chronic PTSD.  According to the examiner, the 
veteran reported being exposed to sufficiently traumatic 
situations in the Vietnam War to have triggered the disorder.  
The examiner noted that the veteran's PTSD was manifested by 
nightmares, distress when exposed to similar situations, 
efforts to avoid his memories, diminished interest in normal 
activities, detachment from others, restricted affect, a 
foreshortened future, sleep disturbances, anger outbursts, 
concentration problems, and hypervigilance.  The veteran's 
PTSD disorder problems were occurring on a daily basis and 
had been chronic in duration.  The examiner observed that the 
veteran's affect was nervous and overall mood was anxious, 
thought content was notable for suicidal ideation.  The 
veteran had impaired self-esteem, poor concentration, and 
poor insight.  His intellectual functioning was in the low 
average range and judgment was fair with anger problems 
interfering with decision making.  The examiner indicated 
that the current intensity was severe with achievement, 
judgment, activity level, and self-esteem.  The examiner also 
noted that the veteran was unemployed and that his 
unemployment and social isolation might be exacerbating the 
intensity of his PTSD, concluding that the likelihood of 
significant change in the veteran's condition was poor.   The 
veteran was assigned a GAF score of 52.  

The veteran was hospitalized again between March and May 1998 
for a 9-week PTSD program.  At his admission assessment, the 
veteran was reported as extremely anxious and tearful during 
the interview, describing problems with flashbacks, intrusive 
thoughts, survivor guilt, depression, unresolved grief, sleep 
disturbances, and anger dyscontrol.  He had been married and 
divorced five times, has three children but only has contact 
with one.  The veteran was noted to avoid social situations, 
isolate himself and dislike large crowds.  In social 
situations, the veteran feels uncomfortable, has panic 
attacks, and feels the need to leave as soon as possible.  
The veteran reported that he felt under a lot of stress and 
could not handle stress or stressful situations.  He 
complained of short-term memory problems and reported that he 
heard voices, but knew that they were not there.  The 
diagnoses were chronic PTSD, recurrent, unipolar major 
depressive disorder, and alcohol dependence in remission.  At 
discharge, the physician observed the veteran to be slightly 
disheveled with poor eye contact, with depressed mood and 
flat affect, and with decreased psychomotor activity and 
monotone speech.  There was a question of auditory 
hallucinations, but no suicidal or homicidal ideations.  The 
veteran was seen as having a major depressive disorder during 
this hospitalization.  The veteran's symptoms of PTSD were 
considered "to be chronic and severe in nature and when he is 
not in the hospital setting he is virtually isolated from any 
social support or contact."  His GAF score was given as 35 
upon discharge.  

Outpatient VA medical records show monthly group therapy or 
treatment for PTSD after discharge through December 1998.

At a November 1998 psychological evaluation by K.B., Ph. D., 
The veteran described two particularly stressful incidents 
during his time in Vietnam.  The first involved leaving a 
fellow Marine in unknown condition because they were taking 
fire and his pilot insisted that they leave immediately.  The 
second incident was a graphic description of working on a 
dead Marine, including slipping and falling on maggots.  
Testing indicated a strong wariness of others, with feelings 
of isolation, estrangement, and emptiness.  The psychologist 
observed that the veteran was more oppositional than 
aggressive and likely to express his anger indirectly through 
stubbornness, procrastination, rejection of others' 
suggestions, petulance, and similar maneuvers.  The veteran 
was fearful and distrustful of others, with negative 
expectations and a clear preference for being left alone.  He 
was assessed as having chronic PTSD with depressive features, 
alcohol dependence in sustained partial remission, history of 
hypertension and pancreatitis, with psychosocial and 
environmental problems of isolation and unemployment.  He was 
assigned a GAF evaluation of 40.  Dr. K.B. stated that 
symptomatically the veteran appeared to fulfill the 70 
percent level under the current rating criteria for mental 
impairments, in manifesting such symptoms as suicidal 
ideation, intermittent lack of logic, near-continuous 
panic/depression, and neglect of appearance/hygiene.  With 
regard to ability to relate to others, Dr. K.B. noted that 
the veteran appeared markedly anxious during his assessment 
and had a history of multiple marriages and social 
avoidance/isolation with only limited contact with others.  
In regard to ability to work with others, Dr. K.B. noted that 
the veteran had not worked since 1991, but the veteran 
reported he had been given special considerations at times 
when he worked and had been adjudicated as unable to work by 
the SSA, which has a stringent standard for disability.   
However, Dr. K.B. observed that the level of anxiety and 
depression demonstrated by the veteran, his appearance, and 
interpersonal discomfort did not, in his opinion "appear 
compatible with gainful work activity, despite treatment."
 
At a September 1999 VA PTSD examination, the examiner noted 
that the veteran had a sad and nervous affect and his overall 
mood was both depressed and anxious, with low self-esteem, 
poor concentration, poor judgment, and poor insight.  The 
veteran's thought content was notable for preoccupation with 
events that occurred in Vietnam and with the possibility of 
his own imminent death.  The veteran reported suicidal 
ideation and low frequency of contact and poor relationships 
with others.  The examiner concluded that the veteran was 
having problems with PTSD, depression and personality 
disturbance.  The examiner concluded that each disorder 
individually was moderate in intensity, with the intensity 
being more severe when combined.  The veteran's GAF score due 
to depression was assessed at 54 and 48 due to PTSD, with a 
combined total GAF of 38.   The examiner noted that the 
veteran had impaired social relationships, marital 
functioning, occupational achievement, judgment, mood, and 
activity level.  In his opinion, the veteran's prognosis was 
very poor.

Under former regulations, a 50 percent evaluation requires 
considerable impairment in the ability to establish or 
maintain effective or favorable relationships with people, 
and psychoneurotic symptoms that result in such reduction in 
reliability, flexibility, and efficiency levels as to produce 
considerable industrial impairment.  A 70 percent evaluation 
requires severe impairment in the ability to establish and 
maintain effective or favorable relationships with people; 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent evaluation 
requires virtual isolation in the community, totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality, or demonstrable inability to obtain 
or retain employment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  The Board notes that a 100 percent evaluation 
may be assigned under the above rating criteria as long as 
the veteran meets one of three listed criteria: total 
isolation; gross repudiation of reality; and/or 
unemployability.  See 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996); Johnson v. Brown, 7 Vet. App. 95, 96 (1994); see also 
38 C.F.R. § 4.21 (1996).

According to the current regulations, as amended effective 
November 7, 1996, a mental disorder shall be evaluated 
"based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination."  38 C.F.R. § 4.126(a) (1999).  Under 
the current regulations, a 50 percent evaluation is assigned 
if there is occupational and social impairment due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-term and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work relationships.  A 
70 percent evaluation is assigned if there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships; a 100 percent evaluation is assigned 
if there is total social and occupational impairment due to 
symptoms including gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).

The Board has thoroughly reviewed the evidence of record, as 
summarized above, and finds that the criteria for assignment 
of a 100 percent schedular evaluation for PTSD is warranted 
under the rating criteria in effect prior to November 1996.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.132, 
Diagnostic Code 9411 (1996); Johnson, 7 Vet. App. at 96; see 
also Karnas, 1 Vet. App. at 312-313.  The Board notes that, 
based on all the evidence of record, the veteran is more 
severely disabled than indicated merely by the current 
evaluation.  Several evaluators have indicated the veteran's 
PTSD is "severe," which is consistent with at least a 70 
percent evaluation.  However, the record also notes the 
veteran's virtual isolation except when hospitalized or 
attending group sessions.  In this regard, the Board notes 
that the veteran was hospitalized for several times between 
1993 and 1998 for PTSD, the longest time being for three 
months.  Moreover, a private psychologist in a December 1998 
assessment noted that the level of anxiety and depression 
demonstrated by the veteran, his appearance, and 
interpersonal discomfort do not appear "compatible with 
gainful work activity, despite treatment."

The medical evidence repeatedly documents symptoms including 
auditory hallucinations, virtual isolation in the community, 
panic attacks, poor judgment, poor concentration, poor 
memory, and an inability to work or socialize with others.   
Although VA examiners consistently have indicated that the 
veteran's PTSD is chronic in nature, they have disagreed on 
the severity.   For example, the December 1992 VA examiner 
concluded that the veteran's PTSD was moderate, while the 
July 1997 VA examiner opined that his PTSD was severe, in 
which case the veteran would be classified as 70 percent 
disabled, but in combination with the veteran's unemployment 
and social isolation, in the examiner's opinion, the 
likelihood of a significant change in the veteran's condition 
was poor, rendering the veteran incapable of employment.

The Board has considered that the veteran also has some 
psychiatric disability attributable to other non-service-
connected psychiatric disorders of substance abuse and major 
depression.  Nevertheless, the Board concludes that the 
evidence that the veteran's PTSD is severe and has required 
extensive outpatient and inpatient treatment, including group 
therapy sessions.  In this regard, the Board notes that the 
September 1999 PTSD examiner attempted to assign GAF's due 
solely to the veteran's PTSD symptoms versus his depressive 
disorder, but admitted that the combined GAF was 38, much 
lower than the individual GAF's.  In the Board's opinion, 
this denotes a severe impairment in the veteran's ability to 
maintain gainful employment as indicated by the December 1993 
and December 1998 psychologists' evaluations.   In light of 
the statutory mandate to afford the veteran a reasonable 
doubt under 38 C.F.R. § 4.7, the Board finds that the 
evidence supports a 100 percent schedular evaluation for the 
veteran's PTSD, resolving reasonable doubt in the veteran's 
favor.


ORDER

Subject to the provisions governing the award of monetary 
benefits, a 100 percent evaluation for PTSD is granted.


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals



 

